Motion Granted and Abatement Order filed November 17, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00618-CV
                                   ____________

    FLUID POWER EQUIPMENT, INC., PEERLESS ENTERPRISES &
                 ROBERT NOBLE SHELL, Appellants

                                        V.

   DEBORAH P. WILSON, AS INDEPENDENT EXECUTRIX FOR THE
           ESTATE OF JOHN WILLIAM WILSON, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-67171

                            ABATEMENT ORDER

      Appellants filed a motion to abate this appeal pending final resolution in the
Texas Supreme Court of a related mandamus proceeding currently pending in this
court. No. 14-20-00577-CV, In re Fluid Power Equip., Inc. The motion has been on
file for more than ten days, and no response has been filed. The motion is granted.

      Within 90 days of this order, appellant shall file a motion to reinstate the
appeal, dismiss the appeal, or continue the abatement. If the motion is to continue
the abatement, the motion shall state the basis for continuation.

      The appeal is abated for 90 days, treated as a closed case, and removed from
this court’s active docket. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.

                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                           2